ÑIRES, District Judge.
Coming on to be heard the matter of appeal by the E. A. Ames Company from a decision of the referee herein in disallowing its petition for reclamation of a certain lot of vehicles in the hands of the trustee in bankruptcy of the estate of J. B. Agnew, bankrupt, and the court having duly considered the said matter and being of opinion that the decision of the referee was correct and that the said decision should be affirmed, it is therefore ordered that the said decision be, and it is hereby, affirmed, and the trustee is directed to sell the said vehicles according to law, and to distribute the proceeds of said sale to the creditors of said estate.